Order entered April 24, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00267-CR
                                     No. 05-13-00268-CR
                                     No. 05-13-00269-CR

                        CHRISTOPHER JAMES RYALS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause No. F05-18864-U, F12-40687-U, F12-41706-U

                                           ORDER
       The Court DENIES appellant’s April 21, 2014 request for an extension of time to file his

pro se response as to cause no. 05-13-00267-CR. Counsel has not yet filed an appellant’s brief

in this appeal. On April 18, 2014, the Court granted the Dallas County District Clerk an

extension of time to file the supplemental clerk’s record because documents to be included in the

supplemental record had to be retrieved from the warehouse. Accordingly, we ORDER counsel

to file appellant’s brief in cause no. 05-13-00267-CR by JUNE 16, 2014.

       We GRANT appellant’s April 21, 2014 motion to extend time to file his pro se response

to the Anders brief filed in cause nos. 05-13-00268/00269-CR. We ORDER appellant to file his
pro se response by JULY 1, 2014. If the pro se response is not filed by that date, the appeals

will be submitted on the Anders brief alone.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

        We DIRECT the Clerk to send a copy of the order, by first-class mail, to Christopher

Ryals, TDCJ No. 1840892, Tulia Unit, 4000 Hwy 86 West, Tulia, Texas 79088.


                                                  /s/    LANA MYERS
                                                         JUSTICE